COXE, Circuit Judge.
[1] This was an action at law to-recover' damages for the infringement of a patent granted to Hubert Krantz for an improved floor box into which the main conductors of an electric circuit enter from conduits and in which means are provided for attaching wires for the supply current for lamps, motors or the like. Two questions are presented: First, did the plaintiff's assignor (Krantz) make an invention? and second, does the defendant im fringe? These were both questions of fact. The defendant below moved that .the court take these questions from the jury and instruct them to find for the defendant. We think the jury were entitled to pass upon these questions and it was entirely proper for the judge, if indeed it was not his duty, to send them to the jury. The damages were only nominal and the verdict was, of course, based upon the facts here in evidence. It does not prevent a different result from being reached upon different facts relating to invention and infringement. The issue was a comparatively simple one. The questions of infringe*643ment arid, invention upon which the jury passed were carefully explained to them by the trial judge upon proper instructions and their verdict was fully sustained by the proof. The construction oí the claim by the court that it was not limited to a sleeve secured to the floor box in the precise method shown in the specification and drawings was not open to criticism.
[2] We have examined the supplemental brief submitted by the plaintiff in error but find nothing therein to induce us to change our opinion that the cause was properly tried. The Krantz patent No. 726,945 was carefully considered by the trial judge in his charge to the jury and in his opinion on the motion to set aside the verdict. The question of abandonment was left to the jury upon instructions carefully explaining the issue, and their verdict should not be disturbed, even if the question were properly presented by exception.
We have not been able to discover any exception to the charge which presents the question now argued. The defense of abandonment was fully explained to the jury and the last words of the judge to the jury were: ^
“Gentlemen, you will take this ease, and if yon find that this was invention, and it was not anticipated, and it was not abandoned, and if you find that the defendant’s structure here infringes, and that the plaintiff is entitled to damages, then you will find a verdict for 75 cents for the plaintiff.”
Nothing need be added to the opinion of the District Judge in denying the motion for a new trial.
The judgment is affirmed with costs.